internal_revenue_service memorandum number release date uilc cc ita preno-140927-02 internal_revenue_service national_office legal advice date date to michael landsmann program analyst sb_se office of compliance policy robert mamula policy analyst w_i office of reporting compliance exam from james l atkinson associate chief_counsel income_tax accounting subject alimony paid to foreign recipients this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent you are members of a cross-divisional team working on a national test project on alimony in your memorandum of date you requested technical assistance under sec_215 concerning deductibility of alimony payments the project includes the examination of returns claiming deductions for alimony paid to foreign recipients you stated that by treaty residents of many countries are not subject_to united_states income_taxation on alimony nor are they required to file a u s tax_return we believe that the payer may deduct alimony even when the recipient does not have to report it as income because of a treaty despite language apparently to the contrary in the statute sec_215 allows an individual to deduct the alimony or separate_maintenance payments made during the taxable_year sec_215 defines an alimony_or_separate_maintenance_payment as one that is defined in sec_71 and that is includible in the gross_income of the recipient under sec_71 from this it might seem a statutory requirement that the payment must be includible in the recipient’s income for it to be deductible however revrul_56_585 1956_2_cb_166 holds that under sec_215 a citizen and resident of puerto rico employed there by an agency of the united_states may deduct preno-140927-02 alimony payments to an ex-spouse who is a citizen and resident of puerto rico despite the fact the recipient may exclude the payments from gross_income under sec_933 the alimony payments would but for the statutory exception have been included in the recipient’s income under sec_71 the revenue_ruling was approved in g_c_m alimony payments a-618776 date the g_c_m gave this further rationale this office however is of the opinion that to disallow the husband’s deduction here merely because the alimony payments are exempt_income to the wife would not give proper standing to the exclusion provision sec_933 and have the effect of nullifying it sec_61 sec_71 and sec_215 are in this office’s opinion all interrelated sec_61 is the general definition section which provides for the inclusion in gross_income of certain items whereas sec_71 is a section relating to particularized rules for one of those income items similarly sec_215 amplifies sec_71 in this connection it is important to note that sec_61 specifically provides for exemptions to gross_income one of these being that contained in sec_933 relating to income from sources within puerto rico thus sec_61 and sec_71 must be read subject_to exemptions from income contained elsewhere in the code thus there is no absolute requirement that the recipient be subject_to u s tax on the alimony or separate_maintenance payments for them to be deductible under sec_215 even though sec_71 and sec_215 are intended to be reciprocal when the payer and recipient are subject_to u s income_tax revrul_56_585 states the purpose of sec_215 is to relieve the payer from taxation of the entire net_income when part of it went to the recipient as qualifying_alimony or separate_maintenance payments when there is an express statutory exclusion of otherwise-includible payments from the recipient’s income this does not bar the payer’s deduction this principle applies equally when the exemption from income for the alimony comes by treaty instead of by statute when the treasury_department negotiates treaties that cede to the other country the right to tax u s -source alimony paid to residents of the other country the treasury_department takes into account the fact that the payments will be deductible in the united_states for example the united states-canada tax_treaty provides that alimony and other similar amounts arising in one country and paid to a resident of the other country are taxable only in the other country convention between the united_states of america and canada with respect to taxes on income and on capital date art xviii par t i a s no big_number 1986_2_cb_258 entered into force date amended by protocol date art ix par 1986_2_cb_270 amended by second protocol date 1986_2_cb_274 such a treaty has preno-140927-02 the force of law and is to be respected as an exclusion of otherwise-includible payments from the recipient’s income just as much as sec_933 in revrul_56_585 foreign alimony recipients usually do not have taxpayer identification numbers tins procedurally such persons may obtain individual taxpayer identification numbers itins if they cannot qualify for social_security numbers however in many cases there may be no effective way to force foreign recipients of alimony to obtain itins for their respective payers we believe that the payer may deduct alimony even when the payer does not include the recipient’s tin on the payer’s return sec_215 allows the irs by regulations to require the payer to include the tin of the recipient of alimony or separate_maintenance payments on the payer’s income_tax return this was done in sec_1_215-1t which also requires the recipient of the payments to provide the payer with the recipient’s tin however the regulation does not deny the deduction if the payer omits the tin referring instead to the penalty under sec_6676 we believe the irs may not deny the deduction as an additional penalty for noncompliance under either the statute or the implementing regulations this writing contains no privileged information please call if you have any further questions by thomas d moffitt branch chief office of associate chief_counsel income_tax and accounting
